Citation Nr: 1228568	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-18 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a bipolar disorder. 


REPRESENTATION

Veteran represented by:	John V. Tucker


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 26, 1986 to November 21, 1986, and from February 1995 to August 1996. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a September 2008 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran has received various psychiatric diagnoses other than bipolar disorder, to include major depression, ethanol dependence, affective mood disorder, anxiety disorder, rule out panic disorder, and rule out anxiety disorder.  The Board, therefore, is not just limiting his claim for a psychiatric disorder to bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.) 

In December 2010, the appeal was REMANDED to the RO via the Appeals Management Center (AMC) to obtain service personnel records, service treatment records (STRs) from both periods of service, and post service private medical records that date from service discharge.  

The RO/AMC obtained the additional service-related records.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled to compliance with remand directives as a matter of law, and that the Board itself commits error in failing to ensure this compliance).  However, after receipt of these documents the Board finds that a medical opinion is needed, before deciding this claim.  Consequently, the appeal will again be REMANDED to the RO via the AMC.  



REMAND

The Veteran claims that he is currently diagnosed with psychiatric disorders that had their onset in military service.  He points out that he received in-service treatment for bipolar disorder while stationed in Vilseck Germany.  

While the record does not contain treatment records related to a bipolar disorder diagnosis, the RO/AMC obtained his service personnel records which show that he was detained by the military police in June 1996.  He underwent observation while evidently under the influence of alcohol.  The records associated with his detention show that another serviceman indicated that he and the Veteran were undergoing psychiatric treatment.  Therefore, there is additional information in the claims file that adds credence to the Veteran's claim of treatment for a psychiatric disorder during service.  The next month, he underwent a Chapter 14 (misconduct discharge) examination and was discharged from military service.  However, at this examination, the Veteran denied any past psychiatric complaints or treatment.  

Review of service personnel records dated in November 1986 indicates that the Veteran had disciplinary problems.  On mental status evaluation in November 1986, he was described as aggressive, hostile, and anxious.  

In light of the reported treatment he had in service and his continuing post-service complaints, as well as the relevant diagnoses since made, VA is obliged to provide an examination for a medical nexus opinion concerning whether there is any relationship or correlation between the in service reports, his complaints during the years since, and these current diagnoses.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).

As noted in the prior remand, in May 2004, the Veteran was initially hospitalized at Holy Cross Hospital; however, these records are not associated with the claims folder.  It also appeared that he may have received treatment from Dr. Flaherty at Compass Health.  The Board requested that the RO/AMC with the help of the Veteran, obtain these records.  The Board also requested that efforts be undertaken to obtain any additional treatment records of the Veteran dated from 1996 to 2004 and from 2008 forward.  

In a December 2010 letter, the RO/AMC requested that the Veteran return the necessary documents to obtain any outstanding records, specifically mentioning records of Dr. Flaherty and Holy Cross Hospital.  However, the Veteran failed to cooperate and did not return the necessary documents to obtain any records from Dr. Flaherty or Holy Cross Hospital.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran should be given another chance to cooperate and returning the necessary forms to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's mental health service treatment records for the period between February 1995 and August 1996 from all appropriate sources.  If necessary, the RO/AMC should also consider special follow-up by its military records specialist and/or referral of the case to the Adjudication Officer or designee for a formal finding on the unavailability of these allegedly missing service medical records.  If it is determined that the Veteran's mental health records are unavailable and that further efforts to obtain those documents would be futile, follow the procedures set forth in M21-1MR, Part III, Subpart iii, ch. 2, Section I, para. 59, and draft a memorandum reflecting a formal finding regarding the unavailability of the service medical records.  Notice of any such finding must be provided to the Veteran in accordance with established procedures.

2.  Ask the Veteran again for assistance in obtaining any additional evaluation or treatment for his psychiatric disorders that are not already in the file.  These records should include, but are not limited to, the complete treatment records of Dr. Flaherty at Compass Health and from Holy Cross Hospital, to include, but not limited to, the hospitalization report dated in May 2004, as well as any records showing mental health treatment dated from 1996 to 2004.

3.  After the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

For each psychiatric disorder diagnosed either currently or in years past (but especially since the filing of this claim in April 2007), the examiner must indicate whether any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In making this determination, the examiner must consider the service records showing the incidents during service in 1986 (including the November 1986 mental status evaluation) and in June 1996, as well as the Veteran's lay statements regarding having experienced relevant symptoms while in service and on a continuous basis during the many years since.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


